NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FELICITO PABLO-GOMEZ,                           No.    20-72441

                Petitioner,                     Agency No. A205-925-528

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Felicito Pablo-Gomez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We review de novo questions of law. Bhattarai v.

Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We deny in part and dismiss in part

the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Pablo-Gomez’s omission from his credible fear interview, asylum

application, and written declaration of at least 10 beatings by gang members prior

to his initial 2005 entry to the United States. See Shrestha, 590 F.3d. at 1048

(adverse credibility determination reasonable under “the totality of

circumstances”); see also Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir.

2016) (“[A]n adverse credibility determination may be supported by omissions that

are not ‘details,’ but new allegations that tell a ‘much different—and more

compelling—story of persecution than [the] initial application’.” (internal citation

omitted)). Pablo-Gomez’s explanations do not compel a contrary conclusion. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Substantial evidence also

supports the agency’s finding that Pablo-Gomez did not present corroborative

evidence that would otherwise establish his eligibility for relief. See Garcia v.

Holder, 749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s documentary evidence was


                                          2                                    20-72441
insufficient to independently support claim).

      We lack jurisdiction to consider Pablo-Gomez’s contention that the IJ was

required to give him an opportunity to explain why he did not provide or could not

reasonably obtain corroborating evidence. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to

the agency). To the extent Pablo-Gomez contends his claim is only based on the

two most recent incidents of harm by gang members, we also lack jurisdiction to

consider the contention. See id.

      Thus, in the absence of credible testimony, in this case, Pablo-Gomez’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Pablo-Gomez’s

CAT claim because it was based on the same evidence found not credible, and he

does not point to any other record evidence that compels the conclusion that it is

more likely than not he would be tortured by or with the consent or acquiescence

of the government if returned to Guatemala. See Shrestha, 590 F.3d at 1048-49.

Pablo-Gomez’s contentions that the agency erred in its CAT analysis and failed to

consider evidence supporting his claim fail. See Najmabadi v. Holder, 597 F.3d

983, 990 (9th Cir. 2010) (the BIA need not write an exegesis on every contention);

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not


                                         3                                     20-72441
overcome the presumption that the BIA reviewed the record).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        4                                    20-72441